Citation Nr: 9909018	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic arthralgia 
of the lumbar spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for degenerative disc 
disease of L-2, L-3.

3.  Entitlement to service connection for perforation of the 
right ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claims of 
entitlement to service connection for degenerative disc 
disease of the L-2, L-3, and residuals of a perforated right 
ear drum.  The veteran subsequently perfected appeals of 
these decisions.  A hearing on this claim was held in 
Atlanta, Georgia, on December 10, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's degenerative disc disease to his period of active 
service.

2.  All information necessary for an equitable disposition of 
the veteran's claims of entitlement to service connection for 
residuals of a perforated ear drum and entitlement to an 
increased rating for chronic arthralgia of the lumbar spine 
has been developed.

3.  There is no competent evidence of record relating the 
veteran's current right ear hearing loss and right ear 
disorders to his period of active service.

4.  The veteran's arthralgia of the lumbar spine is 
manifested by painful motion and pain on exertion, active 
flexion limited to 20 degrees, extension limited to 15 
degrees, and lateral rotation and flexion of 30 degrees 
bilaterally.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of L2-L3 is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Residuals of a perforated right ear drum were not 
incurred during active service.  38 U.S.C.A. § 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998)

3.  The criteria for a schedular evaluation of 40 percent for 
chronic arthralgia of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for degenerative disc 
disease of L-2, L-3.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, service connection may also be granted for any 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claim on the basis that it was not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the veteran's service medical records 
indicate that the veteran was treated for a back injury in 
December 1945, the records noted a questionable diagnosis of 
ruptured L-1 and L-2 discs or myositis.  The discharge notes 
found "no discogenic disease" and his final diagnosis was 
myositis, cause undetermined.  The veteran testified at a 
June 1998 hearing before the RO and again at the December 
1998 hearing before a member of the Board that he had back 
pain since discharge.  In a November 1951 VA examination 
report, x-rays revealed flattening of the normal lumbar 
lordotic curve and occult spina bifida of all sacral 
segments, with no other abnormalities noted.  The examiner 
noted normal range of motion with pain on hyperextension in 
the lower lumbar area and sacroiliac area.  There are no 
additional treatment records until September 1995 when the 
veteran was treated at a VA medical facility for complaints 
of lumbar back pain and diagnosed with degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
The veteran testified that he was treated occasionally by his 
family physician for low back problems since the 1960's but 
these records were destroyed.  

In a July 1997, VA examination report the examiner was 
requested to render an opinion as to the relationship between 
the veteran's injury in service and his current degenerative 
disc disease.  The examiner opined that the veteran's current 
disc problems were most likely secondary to the aging process 
as opposed to his injury in service.  The veteran has 
testified as to his belief that his injury in service, to 
include his questionable diagnosis of ruptured lumbar discs, 
is related to his current degenerative disc problems.  
However, while the Board sympathizes with the veteran's 
situation and contentions, unfortunately the veteran's lay 
testimony is not competent evidence to establish the etiology 
of his degenerative disc disease.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Consequently, because the record 
contains a medical opinion asserting that no relationship 
exists between the veteran's current disc disease and his in-
service injury, the Board must find that there is no 
competent evidence of a nexus between the two.  Given this 
conclusion, the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
must be denied because it is not well-grounded.

2.  Entitlement to service connection for residuals of 
perforated right ear drum.

The veteran also contends that he injured his right ear drum 
in 1944 when the plane he was flying took a sudden steep 
dive.  VA outpatient treatment records in February 1996 note 
his assertions regarding his ear injury in service, and 
diagnosed bilateral middle ear effusion with mixed hearing 
loss.  Given this evidence, and finding the evidence credible 
as required for well-groundedness purposes, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1996); that is, he has 
presented a claim that is plausible.  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  The Board accordingly finds that all 
relevant evidence has been properly developed, and that the 
duty to assist in this case has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In the present case, as noted, the veteran has testified that 
he injured his right ear in service when his plane took a 
sudden dive.  He points to service medical records which 
indicate treatment for pharyngitis and other nasal problems 
as evidence of his ear, nose and throat problems in service.  
However, a review of the service medical records does not 
reveal any complaints or treatment for a perforated ear drum, 
ear drainage or other ear problems.  Moreover, there is no 
evidence of treatment for any right ear problems from 
discharge until February 1996.  
Additionally, the record does not contain a medical statement 
specifically relating the veteran's current right ear hearing 
loss and right ear problems with his period of active 
service, despite the February 1996 outpatient treatment 
record.  This February 1996 notation, while credible for 
well-groundedness purposes, merely documents the veteran's 
recitation of his medical history, to include his post-
service employment as a pilot until the 1960's.  The examiner 
notes this information in the subjective portion of the 
examination notes, and fails to actually link the in-service 
incident with his current right ear hearing loss or right ear 
disorder specifically.   "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)] 
requirement."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Further, "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  Id.  Accordingly, this evidence does not 
rise to the level of competent medical evidence of a nexus 
between the veteran's current right ear problems and his 
identified right ear injury in service.  

To the extent that the veteran is attempting to provide the 
missing connection through his testimony concerning the 
relationship between his ear injury in service and his 
current problems he is not competent to do so.  As noted 
previously, he is not competent to render an opinion as to 
the etiology of a medical condition.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Consequently, while the Board is sympathetic to the veteran's 
position, absent a medical opinion relating his current ear 
problems to service the evidence of record does not support a 
finding that his current right ear disorder and hearing loss 
are related to his period of active service.  Consequently, 
his claim of entitlement to service connection for residuals 
of a perforated right ear drum is denied.



3.  Entitlement to an increased rating for chronic arthralgia 
of the lumbar spine.

The veteran contends that his chronic arthralgia of the 
lumbar spine has increased in severity and a rating greater 
than 10 percent is warranted.  The appellant's contentions 
regarding the increase in severity of his chronic arthralgia 
of the lumbar spine constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).

The veteran was originally granted service connection for 
arthralgia of the lumbar spine in a December 1951 rating 
decision, a 10 percent rating was assigned, effective 
November 26, 1951, with a noncompensable rating for the 
period from March 1, 1946 to November 25, 1951.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's chronic arthralgia of the lumbar spine by 
application of the criteria set forth in Diagnostic Code 
5295.  However, the Board finds that Diagnostic Code 5292, 
governing limitation of motion of the lumbar spine is equally 
applicable, and in the current situation provides the veteran 
with a more favorable evaluation.  Under Diagnostic Code 
5292, a 20 percent rating is warranted for a moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) provide for 
consideration of functional impairment and pain on motion 
when evaluating the severity of a musculoskeletal disability.  
The Court has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1998).  

In the present case, the most recent medical evidence 
includes April 1997 and July 1997 VA examination reports 
which both document the veteran's complaints of pain on 
motion along with his ranges of motion.  The April 1997 
report notes that the veteran's passive range of motion was 
70 degrees flexion and his active range of motion was 20 
degrees flexion and that his extension caused significant 
pain starting at 45 degrees.  The veteran reported severe 
pain on standing, sitting and exertion, severely limiting his 
level of activity.  He had no postural abnormality or fixed 
deformity.  

At the time of the July 1997 examination the veteran had 
several tubes inserted, including a colostomy tube, which 
somewhat affected his range of motion.  Nonetheless, the 
examiner noted tenderness on deep palpation to the right 
paraspinal area in the L-3 to L-5 region.  The examiner 
opined that the veteran's range of motion was mostly limited 
to tubes in his stomach, but reported flexion of 40 degrees, 
extension of 15 degrees, and lateral rotation of 30 degrees 
bilaterally.  In his diagnosis, the examiner noted that the 
veteran's low back pain syndrome had gotten worse, but 
attributed this increase to the aging process.  He primarily 
based this conclusion on the fact that the veteran did not 
seek treatment for his back pain from 1985 to 1997.  However, 
the veteran has testified that he did have back problems 
during this time, but that he did not seek treatment because 
he did not feel that the doctors could help him.  
Additionally, the examiner did not discuss the veteran's 
possible ruptured disc in service, nor did he address the 
veterans 1951 x-rays which showed flattening of the normal 
lumbar lordotic curve and occult spina bifida of all sacral 
segments with tenderness on hyperextension of the lower 
lumbar area.  Given this evidence, and the examiner's failure 
to consider it, the Board finds that the examiner's assertion 
that the veteran's current symptoms are most likely 
attributable to the aging process and not his service-
connected lumbar disability is not persuasive.  The Board 
also finds the veteran's reports of lumbar pain since 
discharge to be credible.

Accordingly, based on the medical evidence of the veteran's 
restricted motion in the lumbar spine, and his acknowledged 
pain on motion at the April 1997 examination the Board finds 
that the veteran's service-connected lumbar spine disorder 
has increased in severity.  Between the documented limitation 
of extension to 15 degrees and the limitation of active 
flexion to 20 degrees exacerbated by his pain on use which 
creates a severe functional impairment, the Board finds that 
the veteran has severe limitation of motion of his lumbar 
spine due to his service-connected disability.  Consequently, 
the evaluation of his service-connected arthralgia of the 
lumbar spine is increased to 40 percent under Diagnostic Code 
5292, and his claim for an increase is granted.    

Because there is no evidence of vertebral fractures, 
ankylosis or neurological deficits a rating greater than 40 
percent pursuant to Diagnostic Codes 5285, 5289, and 5293 is 
not warranted.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.





ORDER

Entitlement to service connection for residuals of a 
perforated right ear drum and degenerative disc disease of L-
2, L-3, is denied.

Entitlement to an increased rating of 40 percent for chronic 
arthralgia of the lumbar spine is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

